Case 1:21-cr-00451-JGK Document 16 Filed 08/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ween eee eee eee ene eee nnn een ene eneeeneneeeneenee x
UNITED STATES OF AMERICA,
- against - 21 Cr 451 (JGK) Cra)
ORDER
ELOUISA PIMENTAL,
Defendant.
cee eee eee eee enn ene een ene neem ne neneeneneneeneneeeneeeneenne x

Honorable Jed S. Rakoff, United States District Judge sitting in Part I, orders
as follows:

The Defendant Elouisa Pimental moves to be released on bail. The

 

Government opposed the motion. The defendant consented to receive a COVID-19
vaccine. After briefing and argument the Defendant’s motion is GRANTED.
The Defendant Elouisa Pimental will be released on her signature to her
Aunt’s home in Mount Vernon, New York once all the following conditions are met:
1. The Defendant must execute a $100,000 bond co-signed by two Financially
Responsible Persons, one of which must be a member of her family.
2. The Defendant shall be placed under home detention to be enforced by location
monitoring technology to be determined by Pretrial Services. Any trips outside

the home must be approved in writing by in advance by Pretrial Services.

 

3. The Defendant will reside with her Aunt in Mount Vernon, New York.
4. The Defendant is permitted to self-install the monitoring equipment under the
direction and instruction of Pretrial Services.

5. The Defendant will be supervised by Pretrial Services as directed.

 
Case 1:21-cr-00451-JGK Document 16 Filed 08/17/21 Page 2 of 2

6. The Defendant will submit to drug testing and treatment as directed by

 

Pretrial Services.
7. The Defendant’s travel is restricted to the Southern and Eastern Districts of

New York.

 

8. The Defendant must receive her initial Moderna or Pfizer inoculation or the

 

Johnson & Johnson COVID-19 vaccination prior to her release from Bureau of

Prison custody. If the defendant receives a Moderna or Pfizer inoculation, she

 

must receive a second inoculation within one month after the first inoculation,
although she must only receive the first inoculation prior to release.
9. The Defendant must surrender all travel documents and make no new

applications for new travel documents with supervised by Pretrial Services.

kbd

kb Jed S. Rakoff
nite States District Judge
(adi.
Dated: New York, New York
August ["), 2021

 

 
